DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over JONES et al (US 2017/0336058 A1) in view of NEAL et al (US 2017/0307191 A1).
Regarding claim 1, JONES discloses a light (light unit 50 with hub 70 in Figs.1, 6, 11-17, ¶s0058-0070) for a suspended ceiling, the light (50) comprising a combination: a housing (hub 70) having an interior chamber (defined by chassis 52 in Fig.13) with at least one light source (54) located within said chamber; at least one lower opening (55, Fig.13) at a lower portion of said housing (70), said lower opening (55) open for light to radiate downward through said lower opening from said chamber (52 in Fig.13), the light originating from said light source (54); said housing (70) having an elongate form with lateral sides longer than ends thereof (¶0035 describes hub 70 having a rectangular frame, See Fig.1 showing light unit 50 in hub 70, ¶0067 describes the light unit 50 shaped as box with a rectangular cross-section, Fig.8 shows hub 70, Figs.14-17 show rectangular trim 56); and each of said lateral sides (Fig.8) including a slot (71 in Fig.1 described in ¶0035 “Each side of the hub (70) can include a protrusion (71) at the midpoint of the side which contains the vertical slit for connecting the rail
However, JONES does not disclose a fastener extending from an end of the elongate T-bar 81.
NEAL teaches in ¶s0038-0041 and in Figs.7A-11, connector clip 550 used to enters the vertical slot 106 of the hub 100 to lock the connector clip 550 and the ceiling beam 500 in place. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the connection of the rail and hub of the light unit of JONES et al to include the type of connector clip at the end of the ceiling beam as taught by NEAL et al in order to insert and lock the ceiling beam in place with the hub side wall, thereby provide a secure connection and keep structural integrity of the ceiling grid. 
Regarding claim 15, NEAL discloses wherein said light source (54 in Fig.13) includes LEDs along an elongate LED module (¶0059).
Regarding claim 17, NEAL discloses wherein at least one diffuser (¶0059 describes light diffusers, Figs.12-17) is located below said chamber (52) of said housing (70) and at least partially closing off said lower opening (55), said diffuser (¶0059) configured to transmit light therethrough.
Regarding claim 18, NEAL discloses wherein said slots (71) are located at a midpoint (Figs.8-9) between said ends.
Regarding claims 19 and 20, the hub 70 with lighting unit 50 connected rails 81 in Figs.1 and 5-7 would meet the method of locating and connecting the housing hub by fastener as taught above.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does teach: 
From Claim 1: A suspended ceiling light, comprising in combination: an elongate light support structure extending between opposite ends and carrying at least two electric lights on opposite sides of an elongate central plane extending between said ends; said ends each attachable at least indirectly to T-bars within a grid of T-bars; said elongate support structure including a pair of spines, one of said pair of spines on a first side of said elongate central plane and one of said pair of spines located on a second side of said elongate central plane, said first side opposite said second side; and said spines each including at least one slot therein, said slots spaced from said ends of said elongate support structure, said slots adapted to support ends of T-bars therethrough.
From claim 16, the light of claim 15 wherein two LED modules are provided within said interior chamber of said housing, one of said two LED modules located on either side of an elongated vertical central plane midway between said lateral sides of said housing.
Claims 2-13 depend from claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   CASEMENT et al (US 2017/0082252 A1) show T-Bar lighting assembly in Fig.4-7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

March 26, 2022
AC